Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "630" have both been used to designate “pressure control system at paragraphs [0063] and [0062] respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6 - 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0089158 A1 to Gupta et al. (hereinafter “Gupta”) in view of U.S. Patent Application Publication No. 2018/0245415 A1 to Jones et al. (hereinafter “Jones”).

Regarding Claim 1, Gupta teaches a method (see abstract) comprising: 
containing a core sample (see core samples 600, Fig. 6 contained inside the pressure core vessel 530, see paragraph [0061]) in a containment vessel (see pressure core vessel 530, Fig. 5, see paragraphs [0055] and [0059]) including dynamically adjusting pressure within the containment vessel (see paragraphs [0029], [0039] - [0041], [0064], and Fig. 2, describing pressurizing the pressure core vessel (i.e. step 204, Fig. 2) and reduce pressure inside the pressurized core vessel (step 208, Fig. 2), thus reading on the invention as claimed) to maintain a phase of fluid within the core sample (see paragraphs [0026], [0033], [0039], steps 202, 204, Fig. 2 which describes collecting and preserving (i.e. maintaining original property of fluid) thus reading on the invention as claimed); 
reducing pressure within the containment vessel (see paragraphs [0039]  - [0041] describing “Next, the pressure inside the pressurized pressure core vessel may be reduced by a pressure reduction value (block 208) by releasing and collecting gas, fluid, or both from the pressure core vessel”, see Fig. 2); and 
during or following said reducing pressure, measuring a property of the fluid in the core sample (see paragraph [0041] stating “After a pressure reduction, the pressure inside the pressure core vessel may be measured to determine if the pressure core vessel is at atmospheric pressure (decision block 212). If the pressure inside the pressure core vessel is not yet at atmospheric pressure (line 214), the pressure inside the pressurized pressure core vessel may be reduced by a pressure reduction value (block 208) and the amount of gas and fluid released and collected may be recorded (block 210) until the pressure inside the pressure core vessel is reduced to atmospheric pressure”, see also steps 208 - 218).
Insofar as Gupta may be construed as not explicitly stating adjusting pressure within the containment vessel to maintain a phase of fluid within the core sample, Gupta teaches preserving the core sample and also pressurizing the pressure of the core vessel to original reservoir pressure as indicated above, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize maintaining a phase of fluid within the core sample, since Gupta does indeed preserve the sample and also pressurize the sample to its original reservoir pressure thus it is known that by preserving and keeping the original state of the vessel, the phase of the sample is maintained.
In addition, Jones, in the field of core sampling system and method, teaches that it is known to dynamically adjust pressure within the containment vessel to maintain a phase of fluid within the core sample (see paragraphs [0031], [0043], Figs. 4 - 6, describing applying pressure from the fluid charge 504 to the core barrel 112, the fluids within the core samples 402A-J are maintained at phases of the reservoir state).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust pressure within the vessel to maintain a phase of the fluid of Jones into Gupta in order minimize damage or alteration of the sample for the analysis which further ensures accuracy and reliability of the system. 
  
Regarding Claim 15, Gupta teaches a system (see abstract) comprising: 
a containment vessel (see pressure core vessel 530, Fig. 5, see paragraphs [0055] and [0059]) configured to contain a core sample (see core samples 600, Fig. 6 contained inside the pressure core vessel 530, see paragraph [0061]) including dynamically adjusting pressure within the containment vessel (see paragraphs [0029], [0039] - [0041], [0064], and Fig. 2, describing pressurizing the pressure core vessel (i.e. step 204, Fig. 2) and reduce pressure inside the pressurized core vessel (step 208, Fig. 2), thus reading on the invention as claimed) to maintain a phase of fluid within the core sample (see paragraphs [0026], [0033], [0039], steps 202, 204, Fig. 2 which describes collecting and preserving (i.e. maintaining original property of fluid) thus reading on the invention as claimed); 
a pressure control system configured to reduce pressure within the containment vessel (see paragraphs [0039]  - [0041] describing “Next, the pressure inside the pressurized pressure core vessel may be reduced by a pressure reduction value (block 208) by releasing and collecting gas, fluid, or both from the pressure core vessel”); and 
instrumentation (see control system 512, Fig. 5, see paragraph [0054]) configured to measure a property of the fluid in the core sample during or following said reducing pressure (see paragraph [0041] stating “After a pressure reduction, the pressure inside the pressure core vessel may be measured to determine if the pressure core vessel is at atmospheric pressure (decision block 212). If the pressure inside the pressure core vessel is not yet at atmospheric pressure (line 214), the pressure inside the pressurized pressure core vessel may be reduced by a pressure reduction value (block 208) and the amount of gas and fluid released and collected may be recorded (block 210) until the pressure inside the pressure core vessel is reduced to atmospheric pressure”, see also steps 208 - 218).
Insofar as Gupta may be construed as not explicitly stating adjusting pressure within the containment vessel to maintain a phase of fluid within the core sample, Gupta teaches preserving the core sample and also pressurizing the pressure of the core vessel to original reservoir pressure as indicated above, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize maintaining a phase of fluid within the core sample, since Gupta does indeed preserve the sample and also pressurize the sample to its original reservoir pressure thus it is known that by preserving and keeping the original state of the vessel, the phase of the sample is maintained.
In addition, Jones, in the field of core sampling system and method, teaches that it is known to dynamically adjust pressure within the containment vessel to maintain a phase of fluid within the core sample (see paragraphs [0031], [0043], Figs. 4 - 6, describing applying pressure from the fluid charge 504 to the core barrel 112, the fluids within the core samples 402A-J are maintained at phases of the reservoir state).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust pressure within the vessel to maintain a phase of the fluid of Jones into Gupta in order minimize damage or alteration of the sample for the analysis which further ensures accuracy and reliability of the system. 

Regarding Claims 2 and 16, Gupta as modified above teaches further comprising: 
desorbing gas from the core sample during said reducing pressure (see paragraphs [0013], [0029], [0039] and [0041] of Gupta describing release (i.e. desorb) of fluid and gas at each reduction in pressure); and 
determining a chemical composition of gas desorbed from the core sample (see steps 208 - 218 of Fig. 2 and paragraphs [0041] - [0042] of Gupta describing release of gas and fluids after reduction of pressure and calculating the amount of the released fluid and used to determine the hydrocarbons (i.e. chemical composition) of the reservoir, thus reading on the invention as claimed).  

Regarding Claim 6, Gupta as modified above teaches wherein said measuring a property of the fluid in the core sample comprises determining a saturation point of fluid within the core sample (see paragraphs [0010] of Gupta describing the method including determining saturation of the aqueous solution), the saturation point comprising a saturation pressure and a corresponding saturation temperature (see paragraphs [0010], [0030] of Gupta describing saturation of the aqueous solution into the core samples may be monitored via neutron imaging, computed tomography (CT) imaging or both, thus depending on user’s desire, one of ordinary skill in the art would be able to obtain a saturation pressure and a corresponding saturation temperature data from the imaging of Gupta as per user’s needs).  

Regarding Claims 7 and 18, Gupta in view of Jones as modified above teaches measuring compressibility of the core sample within the containment vessel, and wherein said determining the saturation point including determining the saturation point based, at least in part, on the compressibility of the core sample (see paragraph [0043] of Gupta describing some embodiments that may determine compressional velocity of samples and/or paragraph [0030] of Jones describing using a weighted average compressibility value, see modification above) .  

Regarding Claims 8 and 19, Gupta as modified above teaches further comprising: 
desorbing gas from the core sample during said reducing pressure (see paragraphs [0013], [0029], [0039] and [0041] of Gupta describing release (i.e. desorb) of fluid and gas at each reduction in pressure); and 
determining a chemical composition of gas desorbed from the core sample (see steps 208 - 218 of Fig. 2 and paragraphs [0041] - [0042] of Gupta describing release of gas and fluids after reduction of pressure and calculating the amount of the released fluid and used to determine the hydrocarbons (i.e. chemical composition) of the reservoir, thus reading on the invention as claimed).  

Regarding Claims 9 and 19, Gupta as modified above teaches further comprising determining a reservoir production parameter based, at least in part, on the determined chemical composition and the determined saturation point (see steps 208 - 218 of Fig. 2 and paragraphs [0041] - [0042] of Gupta describing determining the hydrocarbons (i.e. production parameter) of the reservoir).  

Regarding Claim 10, Gupta in view of Jones as modified above teaches wherein said adjusting pressure within the containment vessel includes adjusting pressure within the containment vessel to remain above a saturation point of fluid within the core sample (see for instance steps 208 - 212, Fig. 2 of Gupta where the process adjusts/reduces the pressure until the vessel is at atmospheric pressure which could be reasonably interpreted as a saturation point, thus reading on the invention as claimed).  

Regarding Claim 11, Gupta in view of Jones as modified above teaches wherein said adjusting pressure within the containment vessel includes adjusting pressure within the containment vessel over time based on a detected variation in pressure or temperature of the containment vessel (see for instance steps 208 - 212, Fig. 2 of Gupta where the process adjusts/reduces the pressure over time/until the vessel is at atmospheric pressure, thus reading on the invention as claimed).  

Regarding Claim 12, Gupta as modified above teaches prior to said reducing pressure within the containment vessel, performing a formation material test on the core sample including at least one of a nuclear magnetic resonance test and a computed tomography test (see Fig. 1 of Gupta illustrating collecting samples, then imaging the collected samples using NMR imaging as indicated at step 114, note that this is before reducing the pressure, thus reading on the invention as claimed).  

Regarding Claim 13, Gupta as modified above teaches determining at least one of a porosity and a permeability of the core sample based on the formation material test (it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine porosity and/or permeability of the sample from the NMR imaging as it is known in the art of Nuclear Magnetic Resonance that information about quantities of fluids present, size of the pores contained and distribution (permeability) of samples can be obtained based on user’s needs).

Regarding Claim 14, Gupta as modified above teaches wherein the containment vessel comprises a test containment vessel (see vessel 530, Fig. 5, 6 of Gupta), said method further comprising: 
extracting, using a coring tool (see sampling tool 502, Fig. 5, see paragraph [0049] of Gupta), the core sample from a subsurface formation (see arrangement at Fig. 5 of Gupta); 
depositing the core sample within a transport containment vessel (see pressure core vessel 530 that is retrieved to the surface as described at paragraph [0064] of Gupta for further analysis); and 
applying an initial pressure within the transport containment vessel based, at least in part, on at least one of a measured downhole pressure and a measured downhole temperature (see flowcharts at Fig. 1 and Fig. 2 of Gupta).  

Claim(s) 3 - 5, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Jones and further in view of U.S. Patent Application Publication No. 2011/0247879 A1 to Johnston et al. (hereinafter “Johnston”).

Regarding Claim 3, Gupta as modified above teaches wherein said determining a chemical composition of gas desorbed from the core sample (see steps 208 - 218 of Fig. 2 and paragraphs [0041] - [0042] of Gupta describing release of gas and fluids after reduction of pressure and calculating the amount of the released fluid and used to determine the hydrocarbons (i.e. chemical composition) of the reservoir, thus reading on the invention as claimed).  
Gupta in view of Jones does not explicitly teach said determining comprises detecting any one of hydrogen sulfide, carbon dioxide, and mercury.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect any one of hydrogen sulfide, carbon dioxide and mercury, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Johnston, in the field of detecting gases during coring operation, teaches that it is known to detect any one of hydrogen sulfide, carbon dioxide, and mercury (see paragraphs [0004] and [0024]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect any one of hydrogen sulfide, carbon dioxide of Johnston into Gupta in view of Jones, in order to select appropriate materials for the design of wellbore facilities.  The modification allows for identifying if corrosive materials exist and if so then appropriate measures have to be taken since an underestimate of such gases can impact well economics and lead to premature equipment and piping failures.

Regarding Claims 4 and 17, Gupta in view of Jones in view of Johnston as modified above teaches wherein said determining a chemical composition of gas desorbed from the core sample comprises (see steps 208 - 218 of Fig. 2 and paragraphs [0041] - [0042] of Gupta and/or paragraph [0024] of Johnston): measuring concentration of a gas component of the desorbed gas at multiple points during desorption of gas from the core sample (see paragraphs [0024] and [0040] of Johnston); and determining an integral amount of the gas component at one or more of the multiple points based on the measured gas component concentrations (see paragraphs [0024] and [0040] - [0048] of Johnston describing multiple sensors that determine presence and concentration of certain formation gases).  

Regarding Claims 5 and 20, Gupta in view of Jones in view of Johnston as modified above teaches determining a rate of desorption of a gas component of the desorbed gas over a range of phase related fluid property values including at least one of pressure and temperature (see paragraphs [0005] of Gupta and/or paragraphs [0030], [0031], [0043] of Jones).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855